Per Curiam.
The highway commissioner agreed with the defendant, the owner of the equity, on a price for the acquisition of real estate for highway purposes. A holder of an encumbrance on the property refused to join in the agreement. This refusal caused the commissioner, on January 27, 1962, to take the property by condemnation, assessing damages in the same amount as previously agreed upon with the defendant. There was no appeal from the taking. Compensation for the property was not deposited with the clerk of the Superior Court until May 10, 1965. The defendant is entitled to interest on the damages assessed, covering the period from January 27, 1962, to May 10, 1965, amounting to the sum of $4923.33.
*699In disposing of this appeal, we have treated it as it was presented by the parties, disregarding, as did they, certain technical, procedural problems and irregularities and deciding the appeal solely on the basic right of the defendant to recover interest on the condemnation award as claimed. Anselmo v. Cox, 135 Conn. 78, 79, 60 A.2d 767, cert. denied, 335 U.S. 859, 69 S. Ct. 132, 93 L. Ed. 405.
There is error, the decision is set aside and the matter is remanded with direction to grant the motion and order payment of interest in accordance with this opinion.